OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

    JOHN     CORNYN




                                               February 22,2002



Mr. Jim Loyd                                              Opinion No. JC-0469
Executive Director
Texas Health Care Information Council                     Re: With respect to information requested from
Two Commodore Plaza                                       the Texas Health Care Information        Council,
206 East Ninth Street, Suite 19.140                       whether the Council may charge fees under
Austin, Texas 78701                                       section 108.012 of the Health and Safety Code or
                                                          section 552.262 of the Government Code, and
                                                          related questions (RQ-042%JC)


Dear Mr. Loyd:

         Section 108.012 of the Health and Safety Code permits the Texas Health Care Information
Council (THCIC or the Council) to “charge a person requesting public use or provider quality data
a fee for the data.” TEX. HEALTH & SAFETYCODE ANN. 8 108.012(b) (Vernon 2001). The fee “may
reflect the quantity of information provided and the expense” the Council incurred to collect and
provide the data “and shall be set at a level that will raise revenue sufficient” to operate the Council.
Id. On the other hand, chapter 552 of the Government Code generally allows a governmental body
to levy a charge to provide a copy of more than fifty pages of public information, and the charge
reasonably may include “all costs related to reproducing the public information,” such as material,
labor, and overhead costs. TEX. GOV’T CODE ANN. 9 552.261(a) (Vernon Supp. 2002). In setting
charges to provide copies of public information, a governmental body must use rules adopted by the
Texas Building and Procurement Commission,’ “except to the extent that other law provides for
charges for specific kinds of information.” Id. 8 552.262(a). You believe that section 108.012 of
the Health and Safety Code “prevails over the charges for public information established in [chapter
552 of the Government Code] and [Texas Building and Procurement Commission] rules . . . and
thus, section 108.012(b) authorizes the THCIC to set its own fees for information developed by it.“2
We conclude that section 108.012 of the Health and Safety Code provides the criteria for fees that
the Council must charge in response to a request for public-use data or provider-quality data. Fees
for the release of other types of information must be set in accordance with chapter 552 of the
Government Code and rules of the Texas Building and Procurement Commission.



          ‘The Seventy-seventh   Texas Legislature abolished the General Services Commission and created the Texas
Building and Procurement       Commission, to which the Legislature generally assigned the powers and duties that
previously had been assigned to the General Services Commission. See Act of May 27,2001,77th   Leg., R.S., ch. 1422,
6 1.18(a), (b), 2001 Tex. Sess. Law Serv. 4735,4739.

         ‘Letter from Mr. Jim Loyd, Executive Director, Texas Health Care Information Council, to Honorable
John Cornyn, Texas Attorney General (Aug. 30,200l) (on file with Opinion Committee) [hereinafter Request Letter].
Mr. Jim Loyd - Page 2                        (JC-0469)




         You state that the THCIC has created the “Public Use Data File,” which contains more than
one hundred “data elements, such as hospital name, patient gender, type of admission, source of
payment, principal and other diagnoses, procedures, length of stay, risk of mortality score, severity
of illness score, accommodation charges, and ancillary charges.” Request Letter, supra note 2, at
1. The information is “in an electronic format” and is available for public inspection. Id. A copy
may be obtained from the Council for $1,000 per calendar quarter. See id. We note that the Council
makes certain generalized information           available at no charge on its website. See http://
www.thcic.state.tx.us    (last visited Jan. 30, 2002). You ask five questions about the THCIC’s fee:



               1. The THCIC requests an opinion on whether you concur with our
                  interpretation that section 108.012(b) [of the Health and Safety
                  Code] prevails over the charges for public information
                  established in [chapter 552 of the Government Code] and [Texas
                  Building and Procurement Commission] rules, 1 [TEx. ADMIN.
                  CODE] 03 111.61-.70, and thus, section 108.012(b) authorizes the
                  THCIC to set its own fees for information developed by it.

               2. The THCIC also requests an opinion on whether the THCIC can
                  charge the current fee of $1000 per calendar quarter, which was
                  not entirely derived from a cost-basis calculation. Alternatively,
                  must the agency literally comply with the dictates of section
                  108.012(b), even if charges based on recovery of operational
                  expenses would be at an increased charge over and above the
                  $1000 now being charged, and certainly more than the charge
                  based on [Texas Building and Procurement Comrnission] cost
                  rules?

               3. Similarly, if a person requests a paper or electronic copy of the
                  [Public Use Data File] that requires a customized presentation
                  of the data, would the THCIC be required to follow [chapter 552
                  of the Government Code] and [Texas Building and Procurement
                  Commission] rules to determine charges for copies and process-
                  ing fees for this information, or may the THCIC set its own fees
                  in accordance with section 108.012(b)?

               4. Assuming the THCIC has authority to adopt its own charges
                  pursuant to section 108.012(b), may the THCIC charge the same
                  fee to each subsequent requester of the same item once a custom
                  report is created particularly for one person? Or once the agency
                  has recovered its initial costs for the report, must it only charge
                  for the cost of copying and accessing the report for a subsequent
                  requester?
Mr. Jim Loyd - Page 3                         (JC-0469)




               5. Lastly, in developing its own charges pursuant to section
                  108.012(b), must the THCIC comply with [Texas Building and
                  Procurement Commission] rule[] 1 [TEx. ADMIN. CODE] 8 111.64?

Request Letter, supra note 2, at 2.

        Chapter 108 of the Health and Safety Code creates and provides for the Council. See TEX.
HEALTH& SAFETYCODEANN. $108 .OO1 (Vernon 200 1). The Council collects information regarding
health care across the state and disseminates it for the benefit of employers and other health-care
consumers, as well as health-care providers:

                    (a) The council shall develop      a statewide health care data
               collection system to collect health     care charges, utilization data,
               provider quality data, and outcome     data to facilitate the promotion
               and accessibility of cost-effective,   good quality health care. The
               council shall:

                       (1) direct the collection, dissemination,   and analysis of data
               under this chapter;




                        (6) assure that public use data is made         available   and
               accessible to interested persons;




                       (8) adopt by rule and implement a methodology to collect and
               disseminate data reflecting provider quality in accordance with
               Section 108.010; [and]

                       (9) make reports to the legislature,    the governor,   and the
               public on:

                           (A) the charges and rate of change in the charges        for
               health care services in this state;




                           (D) the quality and effectiveness of health care and access
               to health care for all citizens of this state . . . .

Id. 9 108.006(a).   The Council generally may, on a quarterly basis, collect data from certain
providers, including “health care data elements relating to payer type, the racial and ethnic
Mr. Jim Loyd - Page 4                         (JC-0469)




background of patients, and the use of health care services by consumers.” Id. 6 108.009(a), (k).
But see id. 8 108.009(c), (d) (excepting rural providers, certain hospitals, and individual physicians).
The statute provides in particular for collecting and disseminating two types of data: provider-
quality data and public-use data.

         Provider-quality data substantiates “the extent to which a provider renders care that, within
the capabilities of modem medicine, obtains for patients medically acceptable health outcomes and
prognoses, after severity adjustment.” Id. 8 108.002( 16) (Vernon Supp. 2002); see 25 TEX. ADMIN.
CODE 5 1301.1 l(30) (2001) (Texas Health Care Information Council, Health Care Information)
(defining “provider quality data”); see also TEX. HEALTH& SAFETYCODE ANN. 6 108.002( 15), (19)
(Vernon Supp. 2002) (defining “provider” and “severity adjustment”); 25 TEX. ADMIN. CODE
8 1301.11(29), (37) (2001) ( same). The Council is required to “collect data reflecting provider
quality.” TEX. HEALTH& SAFETYCODEANN. 9 108.01 O(a) (Vernon 2001). After the provider-quality
data has been collected, reviewed, and revised, the Council must publish the information and make
it available to the public, although typically individual physicians’ names are replaced with uniform
physician identifiers. See id. 0 108.010(c), (h), (i).

          Public-use   data is patient-level    data “relating to individual hospitalizations.”       Id.
8 108.002(17) (V emon Supp. 2002); see 25 TEX. ADMIN. CODE 0 1301.1 l(3 1) (2001) (defining
“public use data file”). Public-use data has not been summarized or analyzed; contains no
information that would identify a patient; identifies physicians only by use of uniform physician
identifiers; and is severity- and risk-adjusted, edited, and verified for accuracy and consistency. See
TEX. HEALTH & SAFETY CODE ANN. 8 108.002( 17) (Vernon Supp. 2002); see 25 TEX. ADMIN. CODE
8 1301.11(3 1) (2001) (defining “public use data file”); see also TEX. HEALTH & SAFETYCODE ANN.
9 108.002(6),      @), (2% (21) (v emon Supp. 2002) (defining “data,” “edit,” “uniform patient
identifier,” and “uniform physician identifier”); 25 TEX. ADMIN. CODE 8 1301 .Ol l( 14), (43), (44)
(2001) (defining “edit, ” “uniform patient identifier,” and “uniform physician identifier”). Public-use
data may exclude some data elements submitted to the Council. See TEX. HEALTH & SAFETY CODE
ANN. 8 108.002( 17) (Vernon Supp. 2002); see 25 TEX. ADMIN. CODE 0 1301.1 l(3 1) (2001) (defining
“public use data file”). The Council has prescribed “by rule a public use data file minimum data set
that maintains patient confidentiality and establishes data accuracy and consistency.” TEX. HEALTH
& SAFETY CODE ANN. 9 108.006(f) (Vernon 2001); see also 25 TEX. ADMIN. CODE 5 1301.19(e)
(2001) (listing elements comprising minimum data set); see also id. 8 1301.11(33) (defining
“required minimum data set”).

         Various provisions of chapter 108 provide specifically for the release of the Council’s data.
The Council must “promptly provide” public-use data and other data collected under section
108.009(o)----with the exception of provider-quality data or confidential data-to those who request
it. TEX. HEALTH & SAFETYCODEANN. 8 108.01 l(a) (Vernon 2001). The Council must issue reports
at least annually to the governor, the legislature, and the public “using the public use data and other
data, records, and matters of record available to it.” Id. 5 108.01 l(b). The Council also must use
public-use data “to prepare and issue reports that provide information relating to providers, such as
the incidence rate of selected medical or surgical procedures.” Id. 9 108.011 (c). Section 108.012,
Mr. Jim Loyd - Page 5                          (JC-0469)




which is particularly significant to the issues you raise, is titled “Computer     Access to Data” and
permits the Council to set charges for the release of certain data:

                     (a) The council shall provide a means for computer-to-computer
                 access to the public use data. All reports shall maintain patient
                 confidentiality as provided by Section 108.013.

                      (b) The council may charge a person requesting public use or
                 provider quality data a fee for the data. The fees may reflect the
                 quantity of information provided and the expense incurred by the
                 council in collecting and providing the data and shall be set at a level
                 that will raise revenue sufficient for the operation of the council. The
                 council may not charge a fee for providing public use data to another
                 state agency.

Id. $ 108.012.

         On the other hand, under chapter 552 of the Government Code, information that a
governmental body has “collected, assembled, or maintained under a law or ordinance or in
connection with the transaction of official business” or that another entity has collected, assembled,
or maintained “for a governmental body” is generally available to the public. See TEX. GOV’T CODE
ANN. tj 552.021 (V emon Supp. 2002); see also id. 95 552.002(a), .003(l), .221 (defining “public
information” and “governmental body” and requiring governmental body to produce public
information in response to proper request). For example, “a completed report . . . made of, for, or
by a governmental body” is public information. Id. 8 552.022(a)(l) (Vernon Supp. 2002). The
governmental body may impose a charge for providing a copy of public information “that reasonably
includes all costs related to reproducing the public information, including costs of materials, labor,
and overhead,” unless the request is for fifty or fewer pages of paper records. Id. 4 552.261(a). The
charge for providing a copy of fifty or fewer pages of paper records must be limited to photocopying
costs, unless the requested paper records are located either in “two or more separate buildings that
are not physically connected with each other”; or in “a remote storage facility.” Id. In setting its
charges for providing copies, including information in electronic media, a governmental body must
refer to rules adopted by the Texas Building and Procurement Commission:

                      (a) The [Texas Building and Procurement Commission] shall
                 adopt rules for use by each governmental body in determining
                 charges for providing copies of public information under this
                 subchapter and in determining the charge . . . required for making
                 public information that exists in a paper record available for
                 inspection . . . . The rules adopted by the [Texas Building and
                 Procurement Commission] shall be used by each governmental body
                 in determining charges for providing copies ofpublic information and
                 in determining the charge . . . required for making public information
                 that exists in a paper record available for inspection, except to the
Mr. Jim Loyd - Page 6                         (JC-0469)




                extent that other Zawprovides for charges for specific kinds ofpublic
                information. . . .

                     (b) The rules of the [Texas Building            and Procurement
                Commission] shall prescribe the methods for computing the charges
                for providing copies of public information in paper, electronic, and
                other kinds of media and the charge . . . required for making public
                information that exists in a paper record available for inspection. The
                rules shall establish costs for various components of charges for
                providing copies of public information that shall be used by each
                governmental body in providing copies of public information or
                making public information that exists in a paper record available for
                inspection.

                    (c) A governmental body may request that it be exempt from part
                or all of the rules adopted by the [Texas Building and Procurement
                Commission] . . . .

                   (d) The [Texas Building and Procurement Comrnission] shall
               publish annually in the Texas Register a list of the governmental
               bodies that have authorization    from the [Texas Building and
               Procurement    Commission]    to adopt any modified rules for
               determining the cost of providing copies of public information or
               making public information that exists in a paper record available for
               inspection.

Id. 0 552.262(a)-(d) (emphasis added). The Texas Building and Procurement Commission’s rules
are published in title 1, chapter 111, subchapter C of the Texas Administrative Code. See, e.g., 1
TEX. ADMIN. CODE $0 111.63, .64, -70 (2001) (T exas Building and Procurement        Commission,
Executive Administrative      Division) (“Charges for Providing Copies of Public Information,”
“Requesting an Exemption,” and “The [Texas Building and Procurement Commission] Charge
Schedule”).

         You ask first whether we “concur” with your conclusion that section 108.012(b) of the Health
and Safety Code “prevails over the charges for public information established” under chapter 552
of the Government Code and the Texas Building and Procurement Commission’s rules. Request
Letter, supra note 2, at 2. We do, but only with respect to public-use or provider-quality data. By
its terms, section 108.012(b) permits the Council to charge a person requesting “public use or
provider quality data” a fee that “reflect[s] the quantity of information provided and the expense”
of collecting and providing the data and that is “sufficient for the operation of the [Clouncil.” TEX.
HEALTH & SAFETY CODE ANN. 8 108.012(b) (Vernon 2001).                Fees for the release of Council
information other than public-use and provider-quality       data are subject to chapter 552 of the
Government Code and rules of the Texas Building and Procurement Commission. See TEX. HEALTH
Mr. Jim Loyd - Page 7                          (JC-0469)




& SAFETY CODE ANN. $ 108.0045 (Vernon 2001) (“Subject to the restrictions of this chapter, the
[C]ouncil is subject to the open records law, Chapter 552, Government Code.“).

         We do not find subsection (b)‘s language to expressly apply to computer access to data only
or to be ambiguous in this regard. Section 108.012’s title, “Computer Access to Data,” does not
limit the application of subsection (b) to computer access to public-use or provider-quality data
unless the subsection’s text does so or is ambiguous. See TEX. GOV’T CODEANN. 8 3 11.024 (Vernon
1998) (“The heading of a. . . section does not limit or expand the meaning of a statute.“); Hill v. Tex.
Council Risk Mgmt. Fund, 20 S.W.3d 209,214 (Tex. App.-Texarkana 2000, pet. denied) (stating
that statute’s title does not control over statute’s unambiguous language).

         You ask second whether the THCIC may charge $1000 per calendar quarter for public-use
data and provider-quality data under section 108.012. See Request Letter, supra note 2, at 2. We
understand that this amount “was not entirely derived from a cost-basis calculation.” Id. Rather,
you tell us that the Council’s executive director determined the fee considering charges that other
states levy for comparable information. See id. Additionally, the executive director factored in the
concern that a high fee would discourage people from purchasing the data and “the expected level
of revenues generated would decline.” Id.; see TEX. HEALTH & SAFETY CODE ANN. 5 108.012(b)
(Vernon 2001).

        We conclude that the executive director’s decision in this case does not violate the statutory
requirement as a matter of law. The legislative history of this provision indicates that the legislature
debated whether the state should fund health-care data collection and dissemination or should
require the process to be self-supporting-or   some combination of the two. Compare, e.g., HOUSE
COMM. ON PUBLIC HEALTH, BILL ANALYSIS, Tex. H.B. 2099, 73d Leg., R.S. (1993) (stating that
Council would be funded by private gifts, grants, contributions, and data sales to public) with, e.g.,
JOHNSHARP, TEXAS COMPTROLLEROF PUBLICACCOUNTS, GANNG GROUND: A REPORTFROMTHE
TEXAS PERFORMANCEREVIEW 208 (1994) (recommending               that legislature “appropriate sufficient
funds from the General Revenue Fund to cover health-care information office’s operating costs”);
TEXAS HOUSE OFREPRESENTATIVES
                            COMM. ON PUBLICHEALTH, INTERIMREPORTTO THE74~~ TEXAS
LEGISLATURE34     (1994) (indicating need for “[s]ome state appropriation . . . to cover start-up and
ongoing maintenance        costs”).  Currently, the Council is statutorily authorized to receive
“any appropriation, donation, or other funds from the state or federal government or any other
public or private source” so long as the donation does not violate the conflict-of-interest provision,
section 108.015 of the Health and Safety Code.                TEX. HEALTH & SAFETY CODE ANN.
89 10&.006(b)(4), .015 (Vernon 2001); see Tex. Att’y Gen. Op. Nos. JM-1019 (1989) at 4 (stating
that state agency may not accept donation unless authorized by law to do so); M-684 (1987) at 2
(same). The Appropriations Act for the current biennium does not appropriate funds explicitly to
the Council, although we note that the Department of Health, for which the Council collects data,
has been appropriated funds to “[clollect, analyze and distribute data concerning health trends, status,
and systems as tools for decision-making policy” and to “[clollect, analyze and distribute health care
data concerning charges, utilization, provider quality, and outcomes.” General Appropriations Act,
77th Leg., R.S., 11-27, E-1.2, E-1.3 (2001), available at Texas Legislative Reference Library, and
at http:/ /www. lbb.state.tx.us. Given that the Council appears to receive revenue from sources other
Mr. Jim Loyd - Page 8                         (JC-0469)




than fees for data under section 108.012(b), it is not necessary that the Council recoup one hundred
percent of its operating costs from the fees, although the Council must raise a sufficient amount to
pay, with the other revenues, all of the Council’s operating expenses. Thus, we construe section
 108.012(b)‘s requirement that fees “be set at a level that will raise revenue sufficient for” the
Council’s operation to indicate that fee revenues must be sufficient, with the Council’s other
revenues, to cover all of the Council’s expenses. TEX. HEALTH& SAFETY CODE ANN. 5 108.012(b)
(Vernon 2001). Furthermore, once the necessary amount is determined in any year’s budget, section
 108.012 does not preclude the Council from seeking to sell more copies of the data at a lesser fee
rather than fewer copies of the data at a higher price. For example, if the total sum to be raised is
$1,000, the Council could choose to sell 100 copies at $10 each or ten copies at $100 each. Either
way, the Council raises the requisite sum. From your account, we gather that the Council has
decided to favor selling more copies at a lesser price, and this decision does not violate section
 108.012’s mandate as a matter of law. Whether fees in any particular year are set high enough to
“raise revenue sufficient for the operation of the council” is a fact-bound issue that this office will
not consider. See, e.g., Tex. Att’y Gen. Op. Nos. JC-0032 (1999) at 4 (stating that question of fact
is beyond purview of this office); JC-0027 (1999) at 3 (stating the questions of fact cannot be
addressed in attorney general opinion); JC-0020 (1999) at 2 (stating that investigation and resolution
of fact questions cannot be done in opinion process).

        You ask third whether the Council may set its own fees in accordance with section
108.012(b) to produce “a paper or electronic copy” of the public-use data file, where the requestor
seeks the information in a customized form. Request Letter, supra note 2, at 2. Consistently with
our answer to your second question, we conclude that the Council may. The Council need not
comply with the requirements of chapter 552 of the Government Code or the Texas Building and
Procurement Comrnission’s rules thereunder.        Rather, in accordance with section 108.012, the
Council may impose a fee that reflects “the expense incurred . . . in collecting and providing the
data” and that must be sufficient to cover Council operating expenses. TEX. HEALTH& SAFETYCODE
ANN. 5 108.012(b) (V emon 2001). We assume that the public-use data file is public-use or provider-
quality data for the purposes of section 108.012(b). See id. $3 108.002(16), (17), .012(b) (Vernon
supp. 2002); see also 25 TEX. ADMIN. CODE 8 1301.11(30), (31) (2001).

         Fourth, you assume that the THCIC may adopt its own charges under section 108.012(b) and
ask whether the Council “may. . . charge the same fee to each subsequent requester of the same item
once a custom report is created particularly for one person.” Request Letter, supra note 2, at 2.
Assuming that the information requested is public-use or provider-quality data, we conclude that the
Council may set its own fees to produce the data in a customized form a subsequent time. Section
108.012(b) states that the Council may set a fee that reflects “the quantity of information provided
and the expense incurred by the council in collecting and providing the data,” but the Council need
not do so. TEX. HEALTH & SAFETYCODE ANN. 8 108.012(b) (Vernon 2001). Thus, the fact that the
majority of the Council’s expenses in preparing the data in a customized form are incurred in
response to the initial request may, but need not, be a factor that reduces the fee for subsequent
productions.    Of course, the fees collected from all requesters must be sufficient, with all other
sources of revenue, to cover the Council’s operating costs. See id.
Mr. Jim Loyd - Page 9                         (JC-0469)




         You finally ask whether, in developing its own charges to produce public-use and provider-
quality data under section 108.012(b), the Council must comply with title 1, section 111.64 of the
Texas Administrative Code. Adopted by the forerunner to the Texas Building and Procurement
Commission, see supra note 1, section 111.64 requires a governmental body to request an exemption
from the Texas Building and Procurement Commission’s rules relating to open-records requests,
particularly if a state agency’s charges to recover costs exceed those established by the rules. See
1 TEX. ADMIN. CODE 8 111.64(a), (b) (2001) (G eneral Services Commission,                 Executive
Administration     Division).   The rule indicates that it was adopted in accordance with the
Commission’s     authority under section 552.262 of the Government Code, which permits the
Comrnission to adopt rules for use “by each governmental body . . . under this subchapter.” TEX.
GOV’T CODE ANN. 9 552.262(a) (Vernon Supp. 2002); 1 TEX. ADMIN. CODE 8 111.64(a) (2001).


         With respect to fees for requests for public-use or provider-quality data, the Council is
subject to section 108.012(b), which specifically applies to these fees, rather than the more general
fee provisions in chapter 552 of the Government Code. To the extent that a general law conflicts
irreconcilably with a specific one, the specific provision is construed to create an exception to
the general one unless the general provision is the later adopted and the legislature manifestly
intended that the general provision prevail. See TEX. GOV’T CODE ANN. 6 3 11.026 (Vernon 1998).
The current version of section 552.262 of the Government Code was adopted, for our purposes, on
May 29, 1995. See Act of May 29, 1995, 74th Leg., R.S., ch. 1035, 5 17, 1995 Tex. Gen. Laws
5127, 5136-37. Section 108.012 of the Health and Safety Code was adopted only a few weeks
earlier, onMay 12,1995. See Act ofMay 12,1997,75th Leg., R.S., ch. 261,§ 11, sec. 108.012(b),
1997 Tex. Gen. Laws 1204,121l. Yet, though section 552.262 of the Government Code is the later
enacted statute, we find no manifest intent that it prevail over an inconsistent special statute. To the
contrary, section 552.262 contemplates that the information of some agencies will be subject to
specific statutes: “The rules adopted by the . . . Commission shall be used by each governmental
body in determining charges for providing copies of public information . . . except to the extent that
other law provides for charges for specific kinds ofpublic information.” TEX. GOV’T CODE ANN. 0
552.262(a) (Vernon Supp. 2002) (emphasis added); see also Tex. Att’y Gen. Op. No. MW-163
(1980) at 1 (“[Wlhere another statute sets a fee for providing a specific document to a member of
the public, your office should charge the statutorily established fee and not use the fee schedule
prepared by the Board of Control.“). In a similar way, this office has construed section 552.272 of
the Government Code, which generally restricts a governmental body’s authority to charge for access
to and copies of electronically maintained public information, to yield to a specific statute
that authorizes county commissioners courts to impose such a charge. See TEX. GOV’T CODE ANN.
6 552.272 (Vernon Supp. 2002); Tex. Att’y Gen. ORD-668 (2000) at 8 (“Where another statute sets
a fee for providing copies of specific inforrnation to the public, that statute prevails over the more
general cost provisions of’ chapter 552, Government Code). Therefore, the Council need not
comply with title 1, section 111.64 of the Texas Administrative Code.
Mr. Jim Loyd - Page 10                    (JC-0469)




                                     SUMMARY

                     The Texas Health Care Information Council, for which
            chapter 108 of the Health and Safety Code provides, see TEX. HEALTH
            & SAFETYCODE ANN. 9 108.001 (Vernon 2001), is required to collect
            information regarding health care across the state and to disseminate
            it for the benefit of employers, other consumers, and health-care
            providers. See id. 9 108.006(a). Chapter 108 provides in particular
            for collecting and disseminating two types of data: provider-quality
            data and public-use data. See id. 9 9 108.010, .O11. The legislature,
            in section 108.012(b), has specifically authorized the Council to
            charge a fee for the release of public-use or provider-quality data to
            any person requesting it. See id. 6 108.012(b). Consequently, with
            respect to the release of public-use or provider-quality      data, the
            Council need not comply with the fee provisions of chapter 552 of the
            Government Code and rules adopted under section 552.262 of the
            Government Code. The Council may determine a fee to release
            public-use and provider-quality data that, together with the Council’s
            revenues from other sources, will be sufficient to raise revenues for
            the Council’s operation.

                     In response to a request for a paper or electronic copy of the
            public-use data file that requires the Council to present the
            information in a customized form, section 108.012(b) authorizes the
            Council to set its own fees, assuming that the request is for the
            public-use or provider-quality data file. The Council may charge the
            same fee to a subsequent requestor of the customized information.

                    In setting its charges to produce public-use and provider-
            quality data under section 108.012(b), the Council need not request
            an exemption from the Texas Building and Procurement Commission
            under title 1, section 111.64 of the Texas Administrative Code.

                     Fees for the release of information other than public-use and
            provider;quality data must be set in accordance with chapter 552 of
            the Government       Code and rules of the Texas Building and
            Procurement Commission.




                                           Attorney General of Texas
Mr. Jim Loyd - Page    11                   (JC-0469)




HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee